Citation Nr: 9903940	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to August 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO that denied 
service connection for sleep apnea.

This matter was previously before the Board in April 1998, 
when it was remanded to the RO for additional development.  
It was returned to the Board in December 1998.


FINDING OF FACT

The veteran's sleep apnea is not attributable to his active 
military service, or to already service-connected disability 
or treatment therefor.


CONCLUSION OF LAW

The veteran does not have sleep apnea that was incurred in or 
aggravated by active military service; sleep apnea was not 
caused or aggravated by service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has sleep apnea due to military 
service.  Specifically, he maintains that he suffers from 
sleep apnea which is due, at least in part, to medication he 
receives for his service-connected schizoaffective disorder.


The record shows that the veteran has been diagnosed with 
obstructive sleep apnea, and a VA physician indicated in a 
June 1996 treatment record that the veteran's "[s]leep 
[d]isturbance could be related to [his] current medical 
[r]egime . . . ."  Under these circumstances, the Board 
finds that the veteran's claim is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).

In the present case, there are two medical opinions of record 
which speak to the etiology of the veteran's sleep apnea.  
The first opinion, noted above, is contained in a June 1996 
VA treatment record.  It suggests that the veteran's "sleep 
disturbance" could be related to his "medical [r]egime."  
The second opinion, contained in the report of a September 
1998 VA examination, indicates that "it is unlikely that 
[the veteran's] obstructive sleep apnea is related in any way 
to his military service."

Given the somewhat contradictory nature of the evidence, it 
is the Board's task to determine the relative probative 
weight, if any, to be given to each of these two opinions.  
This is so because, although service connection can be 
awarded for a 

disorder under circumstances where, after careful 
consideration of all procurable and assembled data, there 
exists a "reasonable doubt" as to the service origin of the 
disorder in question, see 38 C.F.R. § 3.102 (1998) (defining 
"reasonable doubt" in terms of "an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim"), service connection must be 
denied if the evidence in favor of the claim is outweighed by 
the evidence against it.  The doctrine of reasonable doubt 
"is not a means of reconciling actual conflict or a 
contradiction in the evidence . . . ."  Id.

In this regard, the Board finds that the opinion contained in 
the June 1996 VA treatment record ought to be given very 
little probative weight.  The opinion is conclusory, without 
any discussion of the underlying rationale therefor.  There 
is no indication that the physician in question reviewed the 
available records before rendering the opinion, and it is 
clear that the opinion was formed without benefit of sleep 
studies and pulmonary function testing conducted in September 
1996 and August 1998, respectively.  Indeed, the opining 
physician himself acknowledged that the results of a "[f]ull 
sleep [work-up]" might rule out the veteran's medical regime 
as the cause of sleep disturbance.

As to the opinion contained in the report of the September 
1998 VA examination, the Board finds that that opinion is 
entitled to greater probative weight.  The physician 
rendering that opinion provided a detailed explanation for 
his conclusions.  Asked to provide an opinion as to whether 
the veteran's sleep apnea was at least as likely as not due 
to service or an already service-connected disability, and 
whether service-connected disability, or treatment therefor, 
caused the veteran's sleep apnea to be worse than it would be 
otherwise, the physician responded:

	My opinion regarding this patient is that it 
is unlikely that his obstructive sleep apnea 
is related in any way to his military 
service.  I am not aware of any relation 
between 

schizoaffective disorder and obstructive 
sleep apnea.  I feel certain that his 
sleep apnea is in a large part due to his 
significant weight gain since discharge 
from military service.  I [cite] his lack 
of symptoms while in the military service 
and his lack of symptoms immediately 
following military service.  His symptoms 
actually began after he had gained [a] 
significant amount of weight.  He is 
unable to recall exactly how much weight 
he gained at the time he began having 
symptoms.  To my knowledge, there is not 
[a] well[-]defined cause of sleep apnea 
with regard to military service exposure 
to chemicals, etc.  There is [a] well[-
]defined correlation between obesity and 
obstructive sleep apnea.  His pulmonary 
function tests also give credence to [an] 
external type of restriction of his lung 
capacities, again consistent with the 
morbid obesity that this person has.

It is clear from the face of the report that the physician 
rendering the opinion reviewed the records contained in the 
veteran's claims file.  Those records included, among other 
things, the September 1996 polysomnography report and the 
report of pulmonary function testing conducted in August 
1998.

In light of the foregoing, it is the Board's conclusion that 
the weight of the evidence is against the veteran's claim of 
entitlement to service connection for sleep apnea.  Although 
some of the evidence appears to support the veteran's 
assertion that there may be a medical relationship between 
sleep apnea and medication he receives for service-connected 
schizoaffective disorder, the opinion evidence in favor of 
his claim is outweighed by the opinion evidence against it.  
Moreover, competent evidence has not been submitted to show 
that sleep apnea can be attributed to any other event or 
process in service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Service connection for sleep apnea is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

